



Exhibit 10.1


SETTLEMENT AGREEMENT AND RELEASE


This Settlement Agreement and Release (hereinafter "Release") is freely entered
into by Joel Gay ("Gay") and Energy Recovery, Inc. ("Company"). Although Gay is
not entitled to severance under his April 22, 2015 agreement which he executed
on April 24, 2015 "in the event that you voluntarily resign (other than under
the circumstances described in the Change in Control Severance Plan) or are
terminated by ERI for Cause", Gay and the Company wish to enter into this
Release in exchange for the commitments set forth below following Gay's
voluntary resignation effective, February 25, 2018.
In consideration of past services rendered by Joel Gay initially as its Chief
Financial Officer and subsequently as its President and Chief Executive Officer
and in anticipation that the Company may require his ongoing cooperation related
to, among other things, audit and financial representations he has made on
behalf of the Company and in various Company matters, Gay and the Company agree
as following:


1.    RELEASED CLAIMS. Except as provided in paragraph 4 below, Joel Gay, on
behalf of himself, his spouse, heirs, estate, executors, administrators,
insurers, attorneys, successors and assigns (all hereinafter "Releasor"), hereby
fully releases, acquits and forever discharges Energy Recovery, Inc.,
(hereinafter "Company") and all of its past and present parent companies,
affiliates, subsidiaries, related companies, successors, assigns and
transferees, and each of their respective past and present agents, officers,
directors, insurers, attorneys, shareholders, partners, and employees, and each
of their respective spouses, heirs, estates, executors, administrators,
insurers, attorneys and assigns (all hereinafter "Releasees"), from and against
any and all claims, rights, demands, actions, obligations, liability and causes
of action, whether asserted or unasserted, of any and every kind, nature and
character whatsoever, known or unknown, which Releasor has or has had against
Releasees, including but not limited to those arising from in any way connected
with or relating to:


a)    Gay's employment, lack of employment or termination of employment;


b)    All acts or omissions of Releasees heretofore occurring or arising,
including but not limited to any claims for damages incurred at any time after
the date of this Release because of alleged continuing effects of any alleged
act or omission occurring on or before the date of this Release; and


1

--------------------------------------------------------------------------------







c)    Releasor's claims whether based upon statute, common law, tort or
contract, including but not limited to claims under discrimination laws,
including but not limited to claims arising under the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers' Benefit Protection Act
(hereinafter "OWBPA").


2.    DIFFERENCES IN FACTS. Releasor understands and agrees that this Release is
a full and final Release covering all known and unknown, suspected or
unsuspected injuries, debts, claims or damages which have arisen or may have
arisen from any matters, acts, omissions or dealings released in paragraph 1
above. Releasor expressly waives any and all rights or benefits which he may now
have, or in the future may have, under the terms of Section 1542 of the
California Civil Code and any similar law of any state or territory of the
United States. Said section provides as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."


Releasor fully understands that, if any fact with respect to any matter covered
in this Release is found hereinafter to be other than or different from the
facts now believed byhim to be true, he expressly accepts and assumes that this
Release shall be and remain effective, notwithstanding such difference in facts
unless such fact is expressly represented in this Release.


3.    COVENANT NOT TO SUE. Releasor agrees not to pursue any action nor seek
damages or any other remedies for any released claims. Releasor agrees to
execute any and all documents necessary to request dismissal or withdrawal, or
to opt-out, of such claims with prejudice.




2

--------------------------------------------------------------------------------





4.    PROTECTED RIGHTS. Releasor understands this Release does not release any
claims that cannot be released as a matter of law. Releasor further understands
no provisions in this Release, including but not limited to the provisions
addressing Released Claims, Covenant Not to Sue, Non-Disparagement, Cooperation
and/or Confidentiality, is intended to or shall limit, prevent, impede or
interfere with his non-waivable rights, without prior notice to the Company, to
provide information to the government, participate in investigations, testify in
proceedings regarding the Company's past or future conduct, or engage in any
activities protected under whistleblower statutes, or to receive and fully
retain a monetary award from a government-administered whistleblower award
program for providing information directly to a government agency.
Notwithstanding the above, unless otherwise prohibited by law, by signing this
Release, Releasor releases and waives his right to claim or recover monetary
damages directly from Company in any charge, complaint, or lawsuit filed by him
or by anyone else on his behalf, for any released claims.
Releasor also understands that pursuant to the Defend Trade Secrets Act of 2016,
he shall not be held criminally, or civilly, liable under any Federal or State
Trade secret law for the disclosure of a trade secret that is made in confidence
either directly or indirectly to a Federal, State, or local government official,
or an attorney, for the sole purpose of reporting, or investigating, a violation
of law. Moreover, Releasor understands employees may disclose trade secrets in a
complaint, or other document, filed in a lawsuit, or other proceeding, if such
filing is made under seal. Finally, Releasor understands an employee who files a
lawsuit alleging retaliation by a company for reporting a suspected violation of
the law may disclose the trade secret to his attorney and use the trade secret
in the court proceeding, if the employee files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.
Further, Releasor understands that claims challenging the validity of this
Release under the ADEA as amended by the OWBPA are not released.
Finally, Gay's rights to indemnification under the provisions of the California
Corporations and Labor Code are not released.


5.    CONSIDERATION. In consideration of the terms set forth herein, Company
agrees to:


a)    amend his options to purchase 192,345 shares of the Company’s common stock
that were outstanding at the time of Gay’s voluntary resignation on February 25,
2018 to allow such options to continue to vest and become exercisable through
February 25, 2019 and to extend the period during which Gay may exercise such
options until February 25, 2019;


3

--------------------------------------------------------------------------------







b)    amend his restricted stock unit (“RSUs”) award agreements that were
outstanding at the time of Gay’s voluntary resignation to provide that such RSUs
shall continue to vesting through February 25, 2019 and shall be settled in
accordance with the terms of such RSU award agreements; and
c)    allow Gay twelve (12) months through February 25, 2019 to exercise his
vested options as of the date of his resignation.


To the extent that such options and RSUs would not have otherwise vested on or
before February 25, 2019, such options and RSUs shall be terminated and
extinguished effective immediately upon his voluntary resignation on February
25, 2018. Except as otherwise provided herein, such options and RSU award
agreements will continue in effect in accordance with the original terms of the
agreement evidencing the options.
The above consideration shall become effective ten (10) days after receipt of a
fully executed and unrevoked original of this Release, but in no event earlier
than the 7 day revocation period. This Release, including the offered
extensions, does not become effective or enforceable until such revocation
period has expired.


6.    NO UNDISPUTED WAGES. Releasor warrants and agrees that the Company has
already paid him any and all undisputed vacation pay, salary and other wages due
or to become due, and that no such payments or amount are included in the sums
specified in paragraph 5 above. Releasor expressly states that this Release is
not given in return for the payment of any undisputed wages due and owing.


7.    COOPERATION. Gay recognizes that initially as the Company's Chief
Financial Officer and subsequently as its President and Chief Executive Officer
that he certified the accuracy of numerous financial and disclosure statements
on behalf of the Company prior to his resignation in February 2018. In addition,
as a result of Gay's position, he also was privy to development of products and
other business matters as well as facts which are or could become relevant to
claims brought by or adverse to Releasees. In consideration of the extensions
set out in paragraph 5 above, Gay agrees to cooperate in good faith with the
Company, without need of a Company subpoena or further compensation for twelve
(12) months after the execution of this agreement by all parties, in the event
that the Company requires Gay's good faith cooperation in addressing such
matters or inquiries. If such cooperation is required after twelve (12) months
period, the Company agrees to pay Gay USD $250 per hour to fairly and fully
compensate Gay for the value of his services.




4

--------------------------------------------------------------------------------





8.    REFERENCES. Company agrees to provide, upon request, appropriate and
positive references including a letter of reference on Gay’s behalf that fully
and fairly reflects the dedication, productivity and extensive contributions he
made to the Company during his employment. Company shall not interfere in any
way to prevent existing or former employees, officers or directors of the
Company from providing positive references for Gay.


9.     MUTUAL NON-DISPARAGEMENT. Except as provided under paragraph 4 above,
each party to this agreement agrees to refrain from any disparagement,
defamation, libel, or slander of any party to the agreement, and agrees to
refrain from any tortious interference with the contracts and relationships of
any party to the agreement. Each party to this agreement further agree to
refrain from making, either directly or indirectly, any negative, damaging or
otherwise disparaging communications concerning the Releasor, the Company or its
services to any of the employees, agents, customers, business partners or
vendors of the Company. Gay agrees that he shall not instruct or otherwise
encourage his siblings or parents to disparage the Company in any way. For the
purposes of this paragraph only, the "Company" personnel bound by this
non-disparagement provision shall be limited to its Directors and Executive
Officers but the Company further agrees that it shall not instruct or otherwise
encourage other Company personnel to disparage Gay in any way.


10.    FEES AND COSTS. It is expressly agreed that each party is to bear his or
its own fees and costs.


11.    COMPANY PROPRIETARY INFORMATION. Gay acknowledges that during his
employment, he obtained confidential, proprietary and trade secret information,
including but not limited to information relating to the Company's products,
plans, designs, financials, and other valuable confidential information. Except
as provided under paragraph 4 above, Releasor agrees not to use or disclose any
information, not already in the public domain or put in public domain by virtue
of Releasor's disclosure, unless required by subpoena or court order and that he
will give the Company written notice of such subpoena or court order within five
(5) business days' of his receipt of a subpoena or court order to permit the
Company to oppose such subpoena or court order if it chooses to do so. No such
notice, however, is required if Releasor makes disclosure of confidential
information of this Release in the process of exercising his right or ability to
file a charge or claim or communicate or cooperate with any federal, state or
local agency, including providing documents or other information as set forth
under paragraph 4 above.
Gay further agrees that he shall return to William Yeung, the Company's General
Counsel, or certify as to their destruction, all Company proprietary,
confidential or trade secret documents no later than March 20, 2018.




5

--------------------------------------------------------------------------------





12.    NOT MEDICARE ELIGIBLE. Gay represents and affirm he is not Medicare
eligible and is expressly waiving any and all future claims or actions against
the Company for any private cause of action for damages pursuant to 42 U.S.C. §
1395y(b)(3)(A).


13.    BENEFICIARIES. This Release is binding on and for the benefit of
Releasors, the Releasees and their respective heirs, executors, administrators,
successors, and assigns, whenever the context requires. The parties agree that
the consideration provided by the Company is for the benefit of and fully
releases all Releasees.


14.    ENFORCEMENT OF RELEASE. If any suit is brought to enforce this Release,
the prevailing party in suit shall be entitled to all damages, remedies and
reimbursement for costs, expenses and attorneys' fees incurred by it in each
such suit.


15.    NO ADMISSION OF LIABILITY. The execution and delivery of this Release or
any payments, transfer of shares, or the performance of any acts in connection
therewith shall not be deemed at any time or place to be an admission by
Releasor or Releasees that Releasor or Releasees at any time performed or failed
to perform any act, which performance or failure to perform was or is in
violation of any of the other's rights and/or which performance or failure to
perform gives rise to any valid claim for damages or any other relief
whatsoever.


16.    CONSTRUCTION OF AGREEMENT. The headings in the Release are provided for
ease of reference. To the extent the text is inconsistent with or in addition to
the heading, the text shall control.


17.    KNOWING AND VOLUNTARY. The Company hereby informs Gay that he may consult
with counsel prior to executing this Release and that he has been given up to
twenty-one (21) days to consider the contents of this Release, if he wishes. The
Company hereby informs Gay that he may also revoke this Release within seven (7)
days of signing it by sending written notice of revocation to the Company's
General Counsel, William Yeung, so that it is received by him within seven (7)
days of Gay's execution. If Gay does choose to revoke, this Release has no legal
effect.
Releasor has apprised himself of sufficient relevant information, through
sources of his own selection, in order that he might intelligently exercise his
own judgment in deciding whether to execute this Release and in deciding on the
contents hereof. Releasor expressly states that he has read this Release and
understands all of its terms.


6

--------------------------------------------------------------------------------







18.    ENTIRE AGREEMENT. This Release constitutes the entire agreement and
understanding between the parties with respect to the subject mattes herein, and
supersedes and replaces any prior agreements or understandings, whether oral or
written, between and among them with respect to such matters, with the exception
of any Confidentiality and Inventions Assignment  which remains in full force
and effect. No other consideration, agreements, representations, oral
statements, oral understandings or course of conduct which are not expressly set
forth in this Release, should be implied or are binding. Releasor further
declares that he is not relying upon any declarations or representations of
Releasees other than may be contained in this instrument.
The provisions of this Release may not be waived, altered, amended, or repealed
in whole or in part except upon the prior written consent of all parties
thereto.


19.    GOVERNING LAW AND SEVERABILITY. This Release shall be construed and
enforced in accordance with the laws of the State of California. If any term or
condition of this Release is determined to be overbroad or invalid, the
remainder of the provisions shall remain in full force and effect.


Releasor agrees that he is executing this Release voluntarily with full
knowledge of its significance.
DATE: _____________________________    _____________________________
Joel Gay


Accepted by Energy Recovery, Inc. on behalf of the Releasees.
DATE: _____________________________    _____________________________
By: Chris Gannon
Chief Executive Officer
Energy Recovery, Inc.




7